Name: Council Regulation (EEC) No 2007/81 of 13 July 1981 determining, for the 1981/82 wine-growing year, the prices to be paid under the compulsory distillation of the by-products of wine making and, notwithstanding Regulation (EEC) No 349/79, the amount of the contribution from the Guarantee Section of the European Agricultural Guidance and Guarantee Fund
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 7 . 81 Official Journal of the European Communities No L 195/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2007/81 of 13 July 1981 determining , for the 1981 /82 wine-growing year, the prices to be paid under the compulsory distillation of the by-products of wine making and, notwithstanding Regulation (EEC) No 349/79, the amount of the contribution from the Guarantee Section of the European Agricultural Guidance and Guarantee Fund THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas when the price of alcohol from wine deliv ­ eries referred to in the first subparagraph of Article 3 (2) of Regulation (EEC) No 349/79 is fixed, the criteria referred to in that provision should be taken into account on a standard basis ; whereas, on the other hand, when the prices referred to in the third subpara ­ graph of the said paragraph are fixed, they should be based on the variations in cost which result from the differing origins of the alcohol supplied ; whereas all these prices apply to alcohol with an actual alcoholic strength not lower than 92 % vol , purusuant to Article 1 (2) (d) of Regulation (EEC) No 349/79 ; Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( J ), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Article 39 (6) thereof, Having regard to the propsal from the Commission , Whereas, in accordance with Article 39 of Regulation (EEC) No 337/79 and Articles 2 and 3 of Council Regulation (EEC) 349/79 of 5 February 1979 on the distillation of the by-products of wine making (3 ), the Council fixes for each wine-growing year the buying-in price for wine deliveries and the price for the alcohol from wine deliveries under the compul ­ sory distillation of the by-products of wine making ; Whereas, pursuant to Article 39 (6) of Regulation (EEC) No 337/79 , Article 4 of Regulation (EEC) No 349/79 lays down that the contribution by the Guarantee Section of the European Agricultural Guid ­ ance and Guarantee Fund (EAGGF) towards expendi ­ ture incurred by intervention agencies shall be limited to losses incurred by those agencies and, in any case, subject to a ceiling ; whereas it has been found that this system involves administrative and accounting difficulties for the intervention agencies in question ; whereas, moreover, the losses so incurred always exceed the said contribution by the EAGGF ; whereas the appropriate instrument for resolving these diffi ­ culties is the solution adopted in Article 4b of Council Regulation (EEC) No 343/79 of 5 February 1979 laying down general rules governing certain distillation operations in the wine sector (4), as last amended by Regulation (EEC) No 19981 /80 (5 ), for the purposes of distillation as referred to in Articles 40 and 41 of Regulation (EEC) No 337/79 and a flat-rate sum should be fixed per hectolitre of pure alcohol taken over, payable to the intervention agencies regard ­ less of their losses ; whereas Article 4 of Regulation (EEC) No 349/79 must be waived for this purpose ; Whereas the buying-in price for wine deliveries, in accordance with Article 2 of Regulation (EEC) No 349/79, should be between 30 and 40 % of the guide price for table wine of type A I applicable with effect from 16 December 1981 ; whereas the said price, while remaining within the abovementioned limits, should be fixed taking into account both the need to ensure that all producers fulfil all their obligations to distil the by-products of wine making, and the level of the market price for vinous alcohol ; ( i ) OJ No L 54, 5 . 3 . 1979, p . 1 . (2 ) OJ No L 360, 31 . 12 . 1980 , p . 18 . ( «) OJ No L 54, 5 . 3 . 1979 , p . 64. (5 ) OJ No L 195, 29 . 7 . 1980 , p . 8 .( 3 ) OJ No L 54, 5 . 3 . 1979, p . 84 . No L 195/2 Official Journal of the European Communities 18 . 7 . 81 Whereas the amount of the contribution from the EAGGF, Guarantee Section , should be fixed in the light of the alcohol market situation , HAS ADOPTED THIS REGULATION : Article 1  1-30 ECU per % vol alcohol per hectolitre for the price of the alcohol from the wine deliveries from wine referred to in the third subparagraph of the aforesaid Article 3 (2),  1 -30 ECU per % vol alcohol per hectolitre for the price of the alcohol from the wine deliveries from lees referred to in the third subparagraph of the aforesaid Article 3 (2). 2 . Notwithstanding Article 4 of Regulation (EEC) No 349/79 , the amount of the contribution from the EAGGF, Guarantee Section , in expenditure incurred by intervention agencies for the same wine-growing year shall be 0-37 ECU per % vol alcohol per hecto ­ litre . 1 . The prices for the 1981 /82 wine-growing year shall be as follows :  0-89 ECU per % vol alcohol per hectolitre for the buying-in-price for wine deliveries ,  1-40 ECU per % vol alcohol per hectolitre for the price of the alcohol from the wine deliveries referred to in the first subparagraph of Article 3 (2) of Regulation (EEC) No 349/79 ,  1-50 ECU per % vol alcohol per hectolitre for the price of the alcohol from the wine deliveries from marc referred to in the third subparagraph of the aforesaid Article 3 (2), Article 2 This Regulation shall enter into force on 1 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 July 1981 . For the Council The President Lord CARRINGTON